DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,205,696 (Kasha et al.). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, Kasha teaches in claim 1, an integrated circuit comprising: a bottom conductive plate; a top conductive plate; a first dielectric region formed a first dielectric material, a first portion of the first dielectric region being between the top conductive plate and the bottom conductive plate; and a second dielectric region that includes a second dielectric material having a higher dielectric constant than the first dielectric material, the second dielectric region having an inner portion below a portion of the top conductive plate and an outer portion extending beyond an edge of the top conductive plate.
Claims 2-9 are rejected for being dependent on claim 1.

Regarding claim 9, Kasha teaches in claim 10, a method of making an integrated circuit comprising: forming a bottom conductive plate; forming a first dielectric region of at least a first dielectric material, a first portion of the first dielectric region being formed above the bottom conductive plate; forming a second dielectric region having an inner perimeter and an outer perimeter, the second dielectric region being formed above the first portion of the first dielectric region, the second dielectric region including at least a second dielectric material, the second dielectric material having a higher dielectric constant than the first dielectric material; and forming a top conductive plate such that an outer portion of the second dielectric region extends beyond an edge of the top conductive plate and an inner portion of the top conductive plate is above and adjacent to an inner portion of the second dielectric region.
Claims 10-16 are rejected for being dependent on claim 9.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9-12 & 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US PUB. 20110284843).
Regarding claim 1, Chen teaches an integrated circuit comprising: 
a bottom conductive plate M3 (Fig. 4); 
a top conductive plate 114A (Fig. 4); 
a first dielectric region (see Fig. 4 below) formed a first dielectric material (e.g. SiO2), a first portion of the first dielectric region being between the top conductive plate 114A and the bottom conductive plate M3 (see Fig. 4 below); and 
a second dielectric region 122 that includes a second dielectric material having a higher dielectric constant than the first dielectric material (the second dielectric layer comprises silicon nitride that is widely known to have higher dielectric constant than SiO2), the second dielectric region 122 having an inner portion below a portion of the top conductive plate 114A and an outer portion extending beyond an edge of the top conductive plate 114A (see Fig. 4 below).  

    PNG
    media_image1.png
    817
    838
    media_image1.png
    Greyscale

Regarding claim 2, Chen teaches the integrated circuit as recited in claim 1 wherein an inner perimeter of the second dielectric region 122 is laterally adjacent to a portion of the top conductive plate and an outer perimeter of the second dielectric region is laterally adjacent to a second portion of the first dielectric region (see Fig. 4).  
Regarding claim 3, Chen teaches the integrated circuit as recited in claim 1 wherein a portion of a top of the second dielectric region 122 is adjacent to a portion of a bottom of the top conductive plate (Fig. 4).  
Regarding claim 4, Chen teaches the integrated circuit as recited in claim 1 wherein an inner perimeter of the second dielectric region 122 is laterally adjacent to a portion of the first dielectric region underneath the top conductive plate 114A (Fig. 4).
Regarding claim 5, Chen teaches the integrated circuit as recited in claim 1 wherein the second dielectric region 114A includes the second dielectric material and at least another dielectric material (Para [0029]).  
Regarding claim 6, Chen teaches the integrated circuit as recited in claim 1 wherein the bottom conductive plate M3 is smaller than the top conductive plate 114A (see Fig. 4 above).
Regarding claim 7, Chen teaches the integrated circuit as recited in claim 1 wherein an outer edge of the bottom conductive plate M3 does not extend past an inner perimeter of the second dielectric region (see Fig. 4).

Regarding claim 9, Chen teaches a method of making an integrated circuit comprising: 
forming a bottom conductive plate M3 (Fig. 4); 
forming a first dielectric region (see Fig. 4 above) of at least a first dielectric material (e.g. SiO2), a first portion of the first dielectric region being formed above the bottom conductive plate M3 (Fig. 4); 
forming a second dielectric region 122 having an inner perimeter and an outer perimeter (note inner and outer portions of 122 in Fig. 4 above), the second dielectric region 122 being formed above the first portion of the first dielectric region, the second dielectric region 122 including at least a second dielectric material (SiN), the second dielectric material having a higher dielectric constant than the first dielectric material (the second dielectric layer comprises silicon nitride that is widely known to have higher dielectric constant than SiO2); and 
forming a top conductive plate 114A such that an outer portion of the second dielectric region 122 extends beyond an edge of the top conductive plate 114A and an inner portion of the top conductive plate 114A is above and adjacent to an inner portion of the second dielectric region 122 (see Fig. 4 above).  
Regarding claim 10,  Chen teaches the method as recited in claim 9 further comprising forming the top conductive plate 114A such that a bottom surface of the top conductive plate is above the second dielectric region 122 (note portions of bottom surface of 114A being above 122, see Fig. 4).  
Regarding claim 11,  Chen teaches the method as recited in claim 10 further comprising forming the inner perimeter of the second dielectric region 122 to be laterally adjacent to a portion of the first dielectric region underneath the top conductive plate 114A (Fig. 4).  
Regarding claim 12,  Chen teaches the method as recited in claim 9 further comprising forming the inner perimeter of the second dielectric region 122 to be laterally adjacent to a portion of the top conductive plate 114A (Fig. 4). 
Regarding claim 14,  Chen teaches the method as recited in claim 9 further comprising forming the second dielectric region (e.g. 122 & 124) to have at least two dielectric materials including the second dielectric material (Fig. 4).  
Regarding claim 15,  Chen teaches the method as recited in claim 9 further comprising forming the bottom conductive plate M3 to be smaller than the top conductive plate 114A (Fig. 4).  
Allowable Subject Matter
Claims 8, 13 & 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOR KARIMY/Primary Examiner, Art Unit 2894